Citation Nr: 0604039	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
total knee replacement, for the period prior to August 2, 
2005.

2.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the right knee, status post 
total knee replacement, for the period commencing on August 
2, 2005.

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, for the period prior to August 2, 2005.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, for the period commencing on August 2, 2005.

6.  Entitlement to an increased rating for pes cavus with 
callous formation and hallux valgus, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had three separate periods of active duty, from 
September 1943 to March 1946, October 1946 to February 1948, 
and December 1951 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

By rating decision in May 1997, the RO assigned separate 
disability ratings at issue in lieu of the previously 
assigned 30 percent rating for degenerative disease (lumbar 
and cervical spine discs and right knee), on the basis that 
the veteran would benefit from the assignment of the separate 
ratings.  Service-connected pes cavus, with callous formation 
and hallux valgus, has been rated 10 percent disabling since 
the time of the veteran's separation from military service in 
late 1969.

During the course of the appeal, the Board remanded this 
claim to the RO for additional evidentiary and procedural 
development in March 1998 and July 2003.  Following this 
development, in an August 2005 rating decision the RO 
assigned an increased evaluation from 30 percent to 60 
percent for the veteran's right knee disability (effective 
August 2, 2005), and from 10 percent to 20 percent for the 
veteran's low back disability (effective August 2, 2005).  
The 10 percent evaluations assigned to his cervical spine and 
foot disabilities were confirmed and continued.  The August 
2005 RO decision also awarded the veteran a total rating for 
individual unemployability due to his service-connected 
disabilities (TDIU), effective August 2, 2005.  Thereafter, 
the case was returned to the Board in November 2005 and he 
now continues his appeal.


FINDINGS OF FACT

1.  Prior to August 2, 2005, degenerative joint disease of 
the right knee, status post total knee replacement, was 
manifested by anterior soreness with extension to zero 
degrees, flexion to 120 degrees, and no joint effusion or 
instability.

2.  For the period commencing on August 2, 2005, degenerative 
joint disease of the right knee, status post total knee 
replacement, is manifested by flare-ups of severe pain, pain 
on motion, and mild instability.

3.  Degenerative joint disease of the cervical spine is 
currently manifested by pain, painful motion, and moderate 
limitation of motion but with 45 degrees of forward flexion.

4.  Prior to August 2, 2005, degenerative disc disease of the 
lumbar spine, status post laminectomies, foraminotomies and 
decompression of nerve roots, was manifested by largely 
painless function, minimally weakened motion, and occasional 
flare-ups of painful low back symptomatology.
5.  For the period commencing on August 2, 2005, degenerative 
disc disease of the lumbar spine, status post laminectomies, 
foraminotomies and decompression of nerve roots, is 
manifested by forward flexion of the thoracolumbar spine to 
35 degrees, and the combined range of motion of his 
thoracolumbar spine of 105 degrees, with global discomfort on 
palpation of the lumbar spine paraspinals and midline.

6.  Bilateral pes cavus with callous formation and hallux 
valgus is currently manifested by recurring foot calluses 
associated with subjective accounts of pain, and hallux 
valgus and pes cavus symptoms that have been clinically 
deemed to be minimally disabling.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2005, the criteria for an evaluation 
greater than 30 percent for degenerative joint disease of the 
right knee, status post total knee replacement, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2005).

2.  Commencing on August 2, 2005, the criteria for an 
evaluation greater than 60 percent for degenerative joint 
disease of the right knee, status post total knee 
replacement, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).

3.  The criteria for an evaluation greater than 20 percent 
for degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

4.  Prior to August 2, 2005, the criteria for an evaluation 
greater than 10 percent for degenerative disc disease of the 
lumbar spine, status post laminectomies, foraminotomies and 
decompression of nerve roots, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

5.  Commencing on August 2, 2005, the criteria for an 
evaluation greater than 20 percent for degenerative disc 
disease of the lumbar spine, status post laminectomies, 
foraminotomies and decompression of nerve roots, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

6.  The criteria for an evaluation greater than 10 percent 
for pes cavus with callous formation and hallux valgus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in June 1995, and he was 
notified of the provisions of the VCAA in correspondence 
dated in March 2002, June 2002, March 2004, January 2005, 
March 2005, and May 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA treatment records for the period from 1995 to 
2005 that pertain to examination and treatment of his right 
knee, cervical and lumbar spine, and foot disabilities have 
been obtained and associated with the evidence.  While the 
Board notes that he has raised criticisms about the adequacy 
of the medical examinations conducted pursuant to his claims, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Pertinent laws and regulations - increased ratings for 
musculoskeletal disabilities:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
total knee replacement, prior to August 2, 2005.

Service connection for degenerative joint disease of the 
veteran's right knee has been in effect since April 1969, 
pursuant to a rating decision dated in April 1971 that 
granted VA compensation for this disability.  The right knee 
underwent surgical replacement with a prosthetic joint in 
November 1996.  By rating decision of May 1997, the 
diagnostic rating for the veteran's right knee was changed to 
include the knee replacement and he was awarded a 30 percent 
evaluation for this disability, with a temporary total 
evaluation for post-operative convalescence for the one-year 
period from November 1996 to December 1997, pursuant to 38 
C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055.  

The rating schedule for knee replacement is contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5055, and provides for the 
assignment of a 100 percent evaluation is assigned only for 
the one-year period following implantation of the prosthesis.  
Thereafter, a minimum 30 percent evaluation is assigned.  A 
60 percent evaluation is warranted for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Otherwise, with intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
condition is ratable under Diagnostic Codes 5256, 5261, or 
5262.  Of these, Diagnostic Code 5256 does not apply to the 
present case because it contemplates impairment due to 
ankylosis, which is not currently shown in the evidence.  
Diagnostic Code 5262 provides for a 40 percent evaluation if 
there is nonunion of the tibia and fibula with loose motion 
that requires a supportive brace.  Diagnostic Code 5261 
allows for the assignment of a 40 percent evaluation if 
extension is limited to 30 degrees, and a 50 percent 
evaluation if extension is limited to 45 degrees.  

A VA medical examination performed in February 1998 revealed 
no warmth, erythema, or swelling at the right knee.  There 
was excellent joint stability, and range of motion was to 90 
degrees in flexion and to 175 degrees in extension.  The 
veteran was able to ambulate around the room with and without 
his cane.

The veteran was examined in June 1998 by P.G.W., Jr., M.D., 
an orthopaedic surgeon.  Regarding the right knee, the 
physician reported that the veteran ambulated well with a 
walking cane.  There was a well-healed 10-inch anterior scar 
centered over the patella.  There was mild-to-moderate 
quadriceps atrophy.  Flexion of the knee was to 100 degrees, 
with minimal discomfort at that point.  The right knee lacked 
11 degrees of full extension. There was no increased warmth 
or discoloration of the knee.  X-ray films of the right knee 
showed that the prosthesis was well-seated.  

In July 2000, the veteran was examined at the Resurgen's 
Health Clinic, Inc.  Regarding the right knee, he complained 
of stiffness, pain and weakness.  On objective examination, 
Flexion was to 100 degrees, and extension was to -10 degrees. 
Pain started at -10degrees.  There was no fatigue, weakness, 
lack of endurance or incoordination noted during the 
examination.

On VA examination in March 2004, there was only anterior 
soreness that was deemed by the examiner not to be unusual 
for knee transplant recipients and compatible with good 
function.  The veteran was able to extend and flex his 
prosthetic knee from zero to 120 degrees.  The right knee was 
deemed to be in satisfactory shape with good range of motion, 
good stability, and no effusion, and was characterized as a 
"successful right total knee replacement with no 
disability."  

The Board has reviewed the pertinent medical evidence 
addressing the state of the veteran's right knee for the 
period prior to August 2, 2005.  It shows no nonunion of the 
tibia and fibula with loose motion that requires a supportive 
brace, as described under Diagnostic Code 5262.  
Notwithstanding the veteran's oral testimony at his December 
1997 hearing held before the undersigned in Washington, D.C., 
and written statements in support of his claim that his right 
knee is painful on use, the objective evidence demonstrates 
that limitation of motion in the knee does not meet any of 
the requirements for higher ratings under Diagnostic Codes 
5260 or 5261.  Therefore, in view of these objective 
findings, the Board finds that the evidence does not support 
an allowance of a rating increase in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
total knee replacement, for the period prior to August 2, 
2005.

Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the right knee, status post 
total knee replacement, commencing on August 2, 2005.

As previously discussed, the rating schedule does not provide 
for the assignment of more than 60 percent for the veteran's 
service-connected degenerative joint disease of the right 
knee, status post total knee replacement, other than the 
initial 100 percent rating assigned for the first year 
following surgical implantation of the prosthesis.  The 
veteran has been awarded this temporary total evaluation for 
the period prescribed by Diagnostic Code 5055.  Thus, to the 
extent that the veteran seeks a higher evaluation on the 
rating schedule for his right knee disability, his claim must 
be denied.

The Board has reviewed the evidence associated with the 
claims folder.  Although the findings obtained on VA 
examination on August 2, 2005, indicate that the impairment 
associated with the veteran's right knee more closely 
approximates the disability picture contemplated in 
Diagnostic Code 5055, with flare-ups of severe pain, pain on 
motion, and mild instability, there is no evidence of an 
exceptional or unusual disability picture presented by the 
right knee disability, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, referral of this 
case to the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).  

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

Service connection for degenerative joint disease of the 
cervical spine has been in effect since November 1969.  As 
the veteran's entitlement to compensation for this 
disability has already been established, and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the current appeal, the veteran's service-connected 
degenerative joint disease of the cervical spine had been 
evaluated under the schedular criteria for rating limitation 
of motion of the cervical spine as contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5290.  However, in the course of this 
appeal, the aforementioned rating schedule was changed on 
September 26, 2003.  The neck disability is now rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Therefore, the 
Board must consider the applicability of the provisions of 
both the old and the new ratings schedule for evaluating this 
disability and rate it using the version of the regulations 
which are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  If it turns out that the new 
version of the regulation confers the greater benefit, 
however, the award cannot be made effective prior to the date 
on which the new regulation was implemented.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); VAOPGCPREC 3-2000.  Similarly, if it 
turns out that the older version of the schedule confers the 
greater benefit, the award based on the older schedule cannot 
be made effective beyond the date on which the new regulation 
was implemented.  See Fugere v. Derwinski, 972 F.2d 331, 1992 
U.S. App. LEXIS 18050, 92 D.A.R. 11387 (Fed. Cir. 1992).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
for the assignment of a 20 percent evaluation for moderate 
limitation of motion of the cervical spine.  Assignment of a 
30 percent evaluation was warranted for severe limitation of 
motion of the cervical spine.  

As of September 26, 2003, Diagnostic Code 5237, provided for 
the assignment of a 30 percent evaluation when the evidence 
demonstrates that forward flexion of the cervical spine is 
limited to 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  Assignment of a 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine.

The Board notes that the veteran testified that his neck 
disability was primarily manifested by subjective accounts of 
pain and pain on motion.  The Board has reviewed the 
objective medical evidence.

A VA X-ray study of the cervical spine in July 1996 noted 
cervical spondylosis from C4 to C7, without significant 
impingement on the neural foramina.  

For 4 weeks beginning in June 1996, the veteran was referred 
for private physical therapy to include therapeutic exercises 
for the cervical spine.  

Medical records from E.B.P., M.D., dated in the 1990's 
reflect treatment for the veteran's various musculoskeletal 
disabilities.  In August 1999, the veteran reported cervical 
tightness and loss of motion.  Objectively, it was noted that 
range of motion of the cervical spine included right rotation 
to 80 (?) degrees, left rotation to 45 degrees.  There was 
negative foramina test and negative compression test.  
Paravertebral muscle spasm (PVM) was greater on the right 
than on the left.  The assessment was degenerative disc 
disease of the cervical spine with cervical spinal stenosis 
and foramina stenosis.

During a February 2000 physical examination by D.W., M.D., 
flexion of the cervical spine was to 40 degrees with moderate 
neck pain, and extension was to 20 degrees with moderate-to-
severe neck pain.  Lateral flexion and rotational maneuvers 
were restricted by pain and stiffness.  There was moderate 
spasm with mild tenderness over the left upper trapezius and 
levator scapula muscles.  The examiner noted that a February 
2000 MRI (magnetic resonance imaging) of the neck revealed 
multilevel degenerative disease with spondylosis throughout 
the cervical spine, with a mild disc bulge at C4-5.  A 
cervical epidural steroid injection was administered.  Two 
weeks later, in March 2000, Dr. D.W. reported that the 
veteran had 95% relief with the injection, and that physical 
examination  was unremarkable.  Cervical spine range of 
motion was "quite good".

In July 2000, when the veteran was examined at the Resurgen's 
Health Clinic, Inc, evaluation of the cervical spine showed 
painful motion on flexion, extension and rotation.  There was 
tenderness on palpation.  Range of motion noted flexion to 45 
degrees with pain at 45 degrees.  Extension was active at 25 
degrees with pain at 25 degrees.  Lateral flexion was active 
at 20 degrees, bilaterally, with pain at 20 degrees 
bilaterally.  Rotation was active at 40 degrees, bilaterally, 
with pain at 40 degrees bilaterally.  There was no fatigue, 
weakness, lack of endurance or incoordination noted.

A VA medical examination was performed in  March 2004.  He 
complained that his neck was stiff, and that sometimes the 
pain went down his arms.  Examination of the neck revealed no 
visible deformity.  Flexion was to 45 degrees, extension was 
to 30 degrees, right and left bending were to 30 degrees, and 
right and left rotation were to 20 degrees.  The examiner 
remarked that the veteran had a reasonable range of motion of 
the neck, when considering his age.  

On VA medical examination in March 2004, cervical 
radiculopathy was ruled out.  

On VA examination in August 2005, the veteran did not have 
any ankylosis of his cervical spine.  Range of motion testing 
shows forward flexion from zero to 45 degrees, backward 
extension from zero to 20 degrees, rotation from zero to 65 
degrees, bilaterally, and lateral flexion from zero to 25 
degrees, bilaterally.  The veteran reported pain throughout 
all of these motions, with extreme pain at the terminal 
extent of each motion described.  He displayed global 
tenderness on palpation of the cervical paraspinal 
musculature, but no point tenderness or muscle spasm of the 
cervical paraspinals.  Radiographs showed severe degenerative 
disc disease at all levels, particularly at C4-C5, C5-C6, and 
C6-C7.  The veteran stated that he experienced neck pain 
every day, with occasional radiating pain down his upper 
extremities.  The examiner presented the following 
commentary:

"During repetitive use (of his cervical spine), 
the patient gets increased pain, fatigue, weakness 
and incoordination, with pain being the worst 
functional problem for the patient.  With flare-
ups, which occur one to two times a day in the 
cervical spine, the patient gets pain, fatigue, 
weakness, and incoordination.  Additional 
functional limitation of motion (expressed in 
degrees) due to pain, fatigue, weakness, and 
incoordination following repetitive use and with 
flare-ups would be difficult to express without 
resorting to mere speculation.  The patient does 
have painful motion of the cervical spine, no 
paraspinal muscle spasm or weakness, and he does 
have some global discomfort on palpation of the 
cervical spine paraspinals.  Neurological findings 
of the upper extremities include sensory and motor 
examination intact.  He has had no incapacitating 
episodes during the last 12 months (regarding) his 
cervical spine."

Applying the criteria of the rating schedule to the above 
facts, the Board finds that even with consideration of the 
veteran's pain on motion, his cervical spine disability is 
not manifested by severe limitation of motion that would 
warrant the assignment of a 30 percent evaluation under the 
provisions of the 38 C.F.R. § 4.71a, Diagnostic Code 5290, of 
the old regulation.  The reported examinations, while 
revealing loss of motion in the cervical spine, do not 
include any statements by the examiners describing severe 
restriction of neck motion.  Similarly, the objective 
evidence does not demonstrate that the veteran's range of 
forward flexion is limited to 15 degrees or less; or, there 
is favorable ankylosis of the entire cervical spine, such 
that the assignment of a 30 percent evaluation would be 
warranted under the provisions of the 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, of the revised regulations.  Therefore, 
in view of the foregoing discussion, the Board cannot allow 
the veteran's claim for an increased evaluation greater than 
20 percent for his service-connected degenerative joint 
disease of the cervical spine.  His appeal in this regard is 
thus denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, prior to August 2, 2005.

In the current appeal, the veteran's service-connected 
degenerative joint disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, had been evaluated under the schedular criteria for 
rating limitation of motion of the lumbar spine as contained 
in 38 C.F.R. § 4.71a, Diagnostic Code 5292, and 
intervertebral disc syndrome as contained in Diagnostic Code 
5293.  However, in the course of this appeal, the 
aforementioned rating schedule was changed on September 23, 
2002.  The low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  Then, on September 26, 2003, the Diagnostic Code 
for rating intervertebral disc syndrome was again revised and 
redesignated as Diagnostic Code 5243.  Therefore, the Board 
must consider the applicability of the provisions of all 
versions of the ratings schedule for evaluating this 
disability and rate it using the version of the regulations 
which are most favorable to the veteran's claim for a rating 
increase.  If it turns out that a newer version of the 
regulation confers the greater benefit, however, the award 
cannot be made effective prior to the date on which the newer 
regulation was implemented.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); VAOPGCPREC 3-2000.  Similarly, if it turns out that 
the older version of the schedule confers the greater 
benefit, the award based on the older schedule cannot be made 
effective beyond the date on which the new regulation was 
implemented.  See Fugere v. Derwinski, 972 F.2d 331, 1992 
U.S. App. LEXIS 18050, 92 D.A.R. 11387 (Fed. Cir. 1992).

Prior to September 23, 2002, assignment of a 10 percent 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  Moderate limitation of motion of the 
lumbar spine warranted the assignment of a 20 percent 
evaluation.  Assignment of a 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, assignment of a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome manifested by recurring attacks.  
A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(2002).

For the period from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome was rated under a revised 
version of Diagnostic Code 5293.  This version of the Code 
provided for the assignment of a 10 percent evaluation for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

Assignment of a 20 percent evaluation was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.

Assignment of a 40 percent evaluation was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.

Assignment of a 60 percent evaluation was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

As of September 26, 2003, the veteran's disability was rated 
under the new rating criteria for intervertebral disc 
syndrome contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  This version of the rating schedule provides, in 
pertinent part, for the assignment of a 10 percent evaluation 
when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Assignment of a 20 percent evaluation for intervertebral disc 
syndrome is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Assignment of a 40 percent evaluation for intervertebral disc 
syndrome is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Assignment of a 50 percent evaluation for intervertebral disc 
syndrome is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The veteran's statements including the testimony he provided 
at the December 1997 hearing held before the undersigned 
judge, in essence, assert that he experiences constant low 
back pain associated with his lumbosacral disability, with 
pain on motion and limitation of use.  

Medical records from the veteran's private physician, E.B.P., 
M.D. are associated with the claims folder.  In a February 
1996 notation, Dr. P. noted the veteran's complaints of 
increased pain in the low back.  Straight leg raising (SLR) 
was negative, bilaterally.  X-ray studies revealed 
degenerative disc disease at several segments.  The diagnosis  
was degenerative disc disease, lumbar spine.  

June 1998 records from the St. Joseph's Hospital indicate 
that the veteran underwent complete L2, L3, L4, and L5 
laminectomies with bilateral complete foraminotomies and 
decompression of the L2, L3, L4, and L5 nerve roots, with 
segmental spinal instrumentation and bilateral posterolateral 
fusion of L2 to S1, as well as implantation of an EBI bone 
growth stimulator.  He tolerated the procedure well.  

In July 2000, the veteran was examined at the Resurgen's 
Health Clinic, Inc.  He complained of pain and stiffness in 
the low back as well as other parts of the body.  Lumbar 
spine examination showed painful motion on flexion and 
tenderness in the paraspinal muscles.  SLR was positive on 
the right at 30 degrees, and at 50 degrees on the left.  
Range of motion noted flexion was active to 60 degrees with 
pain at 60 degrees.  Extension was active at 20 degrees with 
pain at 20 degrees.  Lateral flexion was active at 20 degrees 
on the right, with pain at 20 degrees on the right.  On the 
left, lateral flexion was active at 30 degrees, with pain at 
30 degrees.  Rotation was active at 30 degrees, bilaterally, 
with pain at 30 degrees bilaterally.  There was no fatigue, 
weakness, lack of endurance or incoordination noted.  
Neurological examination was normal.

During a March 2004 VA orthopedic examination, the examiner 
noted that in 1998, the veteran underwent spinal fusion of 
the lumbar spine.  X-rays showed a pedicle screw fixation 
with a lateral fusion mass.  The fusion procedure healed.  
The procedure took care of the lumbar spine pain, although he 
experienced occasional aching.  The examiner noted that the 
back was not subject to flareups.

The objective medical evidence for the period prior to August 
2, 2005, shows that in 1998, the veteran's service-connected 
low back disability was successfully treated with spinal 
fusion and surgery and that these procedures had largely 
relieved his pain on motion and he has enjoyed largely 
painless function.  The degrees to which pain was exhibited 
in the low back could not be ascertained and, as it had been 
stabilized by successful surgery, displayed minimal weakened 
motion and only occasional flare-ups of painful low back 
symptomatology that was not deemed by the examiner to be a 
significant problem at the time.  In any event, medical 
reports dated post-surgery do not describe limitation of 
motion indicative of severe impairment of movement of the 
lumbar spine under old Diagnostic Code 5292.  Furthermore, 
post-surgery, there is no evidence suggesting that the 
veteran suffered from recurring attacks of intervertebral 
disc syndrome, allowing for the assignment of a 20 percent 
rating.  In addition, applying the revised (new) rating 
criteria, it is apparent that the criteria for a higher 
rating as the range of motion is greater than required for a 
higher evaluation under the general rating formula, and the 
veteran has reported no incapacitating episodes so as to 
allow consideration for intervertebral disc syndrome.  In 
view of the foregoing discussion, the Board finds that the 10 
percent evaluation assigned for the veteran's service-
connected low back disability adequately reflects the degree 
to which he was impaired for the period prior to August 2, 
2005, under either the older criteria or under the new 
criteria.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, commencing on August 2, 2005.

The objective findings obtained on VA medical examination on 
August 2, 2005, show that the veteran's service-connected 
degenerative disc disease of the lumbar spine, status post 
laminectomies, foraminotomies and decompression of nerve 
roots, was manifested by subjective complaints of low back 
pain with range of lumbar motion from zero to 35 degrees on 
forward flexion, zero to 20 degrees on backward extension, 
zero to 10 degrees of rotation, bilaterally, and zero to 15 
degrees of lateral flexion, bilaterally.  The veteran 
reported experiencing pain throughout all motions.  He 
displayed global tenderness on palpation of the lumbar 
paraspinal musculature, but no point tenderness or muscle 
spasm of the lumbar paraspinals.

The lumbar spine diagnosis was severe degenerative disc 
disease at L1 through L2 with multilevel spinal fusion from 
L2 through S1.  During repetitive use of his low back he 
developed increased pain, fatigue, weakness, and 
incoordination, with pain being the worst of these functional 
problems.  Flare-ups of low back pain occurred several time 
throughout each day.  The examiner presented the following 
commentary:

"Additional functional limitation of motion 
(expressed in degrees) due to pain, fatigue, 
weakness, and incoordination following repetitive 
use and with flare-ups would be difficult to 
express without resorting to mere speculation.  
The patient does have painful motion of the lumbar 
spine, no paraspinal muscle spasm or weakness, but 
he does have some global discomfort on palpation 
of the lumbar spine paraspinals and midline.  
There is no radiation of the lumbar spine pain to 
the extremities.  Neurological findings reveal 
sensory and motor examinations intact to bilateral 
lower extremities.  He has had no incapacitating 
episodes during the last 12 months (regarding his 
lumbar spine)."

Applying the criteria of the revised rating schedule to the 
above facts, the Board finds that the constellation of 
symptomatology associated with the veteran's low back 
disability is consistent with the criteria for a 20 percent 
evaluation.  His forward flexion of his thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, and 
the combined range of motion of his thoracolumbar spine is 
105 degrees, which is not greater than 120 degrees.  Although 
there was global discomfort on palpation of the lumbar spine 
paraspinals and midline, there was no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In view of the foregoing discussion, 
the Board concludes that the veteran has not met the criteria 
for the assignment of a 40 percent evaluation (the next 
highest rating provided for by the schedule) as there is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  His claim for an increased evaluation 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine, status post laminectomies, foraminotomies and 
decompression of nerve roots, for the period commencing on 
August 2, 2005, is therefore denied.


Entitlement to an increased rating for pes cavus with callous 
formation and hallux valgus, currently evaluated as 10 
percent disabling.

Service connection and a 10 percent evaluation for pes cavus 
with callous formation and hallux valgus has been in effect 
since November 1969.  The disability is bilateral.  As the 
veteran's entitlement to compensation for this disability 
has already been established, and an increased disability 
rating is at issue, the Board need only concern itself with 
evidence showing the present level of impairment caused by 
the disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's pes cavus with callous formation and hallux 
valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5278 or 5280.  

Diagnostic Code 5278 addresses impairment due to claw foot, 
or pes cavus, and provides for the assignment of a 10 percent 
evaluation for bilateral pes cavus manifested by dorsiflexion 
of the great toe with some limitation of dorsiflexion at the 
ankle and definite tenderness under metatarsal heads.  
Assignment of a 30 percent evaluation is warranted for 
bilateral pes cavus manifested by all toes tending to 
dorsiflexion, with limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  Assignment of a 50 percent 
evaluation is warranted for bilateral pes cavus manifested by 
marked contraction of plantar fascia with dropped forefoot, 
all toes being hammer toes, very painful callosities, and 
marked varus deformity.

Diagnostic Code 5280 addresses impairment due to hallux 
valgus and only provides for the assignment of a 10 percent 
evaluation.  As the veteran seeks an evaluation higher than 
10 percent, the Board will apply the evidence only to those 
provisions of Diagnostic Code 5278 that contemplate a 30 
percent evaluation or more.

The medical evidence and the veteran's oral testimony before 
the Board show that the veteran complained of bilateral foot 
pain and recurrent formation of foot calluses that needed to 
be sanded down with a pumice stone.  

Medical records dated in the 1990's from E.B.P., M.D. make no 
mention of the feet.

In July 2000, the veteran was examined at the Resurgen's 
Health Clinic, Inc.  Regarding his feet, the examiner noted 
evidence of abnormal weight bearing with multiple callosities 
on both feet.  He had hammer toes on both feet.  There was no 
breakdown.  He had pes cavus with mild hallux valgus on both 
feet for which he used arch supports.  X-ray studies of the 
feet showed degenerative changes with hallux valgus and 
hammer toes on the left foot, and degenerative changes with 
mild hallux valgus and hammer toes on the right foot.

The findings of a March 2004 VA examination show that the 
veteran's feet displayed symmetrical cavus features that were 
not considered to be disabling as they produced no arch pain.  
The examining physician determined that the veteran's foot 
pain was the result of his calluses under his great toe and a 
30-degree angle hallux valgus that was only slightly more 
than normal but substantially asymptomatic.  The foot 
calluses were treated with orthopedic shoes and his hallux 
valgus and pes cavus symptoms were deemed by the examiner to 
be minimally disabling.  In view of these findings, the Board 
concludes that the veteran has not met the criteria for a 30 
percent evaluation for his service-connected pes cavus with 
callous formation and hallux valgus.  His claim for an 
increased evaluation in excess of 10 percent for this 
bilateral foot disability is therefore denied.




ORDER

An increased rating in excess of 30 percent for degenerative 
joint disease of the right knee, status post total knee 
replacement, for the period prior to August 2, 2005 is 
denied.

An increased rating in excess of 60 percent for degenerative 
joint disease of the right knee, status post total knee 
replacement, for the period commencing on August 2, 2005 is 
denied.

An increased rating in excess of 20 percent for degenerative 
joint disease of the cervical spine is denied.

An increased rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine, status post laminectomies, 
foraminotomies and decompression of nerve roots, for the 
period prior to August 2, 2005 is denied.

An increased rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine, status post laminectomies, 
foraminotomies and decompression of nerve roots, for the 
period commencing on August 2, 2005 is denied.

An increased rating is excess of 10 percent for pes cavus 
with callous formation and hallux valgus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


